DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered. 

 
Response to Amendment
The amendment of 04/29/2022 has been entered and fully considered by the examiner.
Claims 1, 2, 6, 8, 9, 13, 17, and 20 have been amended. Claims 3, 10, 16, and 21 have been canceled. Claims 1, 2, 4-9, 11-15 and 17-20, and 22-24 are currently pending in the application with claims 1 and 13 being independent.

Claim Objections
Claims 1, 8, 9, and 15 are objected to because of the following informalities:
Regarding claim 1, line 5, the limitation “at least two RFs” should instead read: “at least two RF signals”
Regarding claim 8, line 1, the limitation “3D displacement” should instead read: “3D displacements”
Regarding claim 9, line 1, the limitation “3D displacement is” should instead read: “3D displacements are ”
Regarding claim 15, the limitation: “256 elements (16X16) or 1024 elements (32x32) should instead read: “256 elements in a 16x16 array or 1024 elements in a 32x32 array”, and the parenthesis should be removed as it creates an indefiniteness issue.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, claim recites: “wherein the compression comprises a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe”. It is not clear how can one compression be all of the recited different types of compressions at the same time? As a result, the claims is considered to be indefinite as the metes and bounds of the claim are not clear. for the purposes of examination, it is assumed that the claim intended to recite: “wherein the compression comprises one of a natural compression, a motorized compression, a manual compression, a compression by an external source, or a compression by an ultrasound probe”.
	Regarding claim 11, claim recites: “the method is configured to detect and treat a breast cancer”. This claim is considered to be a “use claim” as it is directed towards a method (i.e. detecting a treating a breast cancer) without setting forth any steps involved in the method causing the claim to be indefinite as the metes and bounds of the claimed method are not clear. The claim merely recites a use without any active or positive steps delimiting how the use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011, 1986. (See MPEP 2173.05 (q).
	Similarly, claim 12 recites: “the method is configured to monitor a myocardial function”. This claim is considered to be a “use claim” as it is directed towards a method (i.e. monitoring a myocardial function) without setting forth any steps involved in the method causing the claim to be indefinite as the metes and bounds of the claimed method are not clear. The claim merely recites a use without any active or positive steps delimiting how the use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011, 1986. (See MPEP 2173.05 (q).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 2, 4-9, 11-15, 17-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Angelsen et al. (US Pub. No. 2010/0036244) hereinafter “Angelsen” in view of Fisher et al. (“Volumetric elasticity imaging with a 2D CMUT array”, ultrasound in Medicine and Biology, Vol. 36, No. 6, 2010) hereinafter “Fisher”, Matsumura (US Patent No. 8,043216) and Liang et al. (“Measuring of the 3D arterial wall strain tensor using intravascular B-mode ultrasound images: a feasibility study”,  Phy. Med. Biol. 55 (2010)] hereinafter “Liang” and Fink et al. (U.S. Pub. No. 2005/0252295) hereinafter “Fink”.
Regarding claim 1, Angelson discloses  a method for ultrasound elastography [see abstract of Angelsen], comprising: emitting at least one non-focused wave to a target; [see FIG. 3a and [0108]] obtaining at least two Radio Frequency (RF) signals from the non-focused wave;[see [0080] and claim 1] beamforming 3D volumes from the RFs; [see [0013] and [0290] and claim 73] calculating at least two 3D displacements by comparing each 3D volume to a reference volume; and [see [0298] of Angelsen] 
Angelsen does not specifically discloses integrating the 3D displacements to create a 3D cumulative axial strain volume and a 3D cumulative displacement volume, and calculating a lagrangian strain tensor based on a 3D cumulative displacement volume, wherein the non-focused wave is emitted at a rate from about 100 volumes/sec to about 3000 volumes/sec. 
Fisher, directed toward integration of displacements to create a 3D strain volume [see abstract of Fisher] discloses integrating the 3D displacements to create a 3D cumulative axial strain volume.[see page 983, section under Data Analysis and Processing and Equation 2 showing a discrete integration of the displacement in 3D volume] 3D cumulative displacement volume [see page 982, right column continued in page 982, left column , and FIG. 4 disclosing determining the 3D displacement volume]
Matsumura, directed toward elastic imaging in ultrasound systems [see abstract of Matsumura], further discloses integrating displacements over time to arrive at accumulative displacements [see column 20, lines 1-10 of Matsumura]
Liang, directed towards integration of displacements to create a 3D strain volume [see abstract of Liang] further discloses calculating a lagrangian strain tensor based on a 3D cumulative displacement volume .[see pages 6379-6380; section 2.1. 3D strain tensor in cylindrical coordinates disclosing determining the lagrangian strain tensor F using the 3D displacement volume information (i.e. the r, θ, φ variables together give the 3D displacement volume) since this tensor is based on derivatives of those variables it is “based” on the 3D volume], 
Fink, directed towards elastography using unfocused waves discloses wherein the non-focused wave is emitted at a rate from about 100 volumes/sec to about 3000 volumes/sec. [see [0040] disclosing emitting unfocused beam at a rate of 500 emissions per second]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and integrate the 3D displacements to create a 3D cumulative axial strain volume according to the teachings of Fisher in order to visualize the 3d strain in a volume. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and calculate a lagrangian strain tensor based on the 3D cumulative displacement volume according to the teachings of Liang in order to provide a measurable parameter of the deformation of tissue.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and integrate the displacement over time in order to acquire the total cumulative displacements over time according to the teachings of Matsumura in order to determine the response to the material over time 
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the emission rate of the unfocused light of Angelsen further and make the non-focused wave is emitted at a rate from about 100 volumes/sec to about 3000 volumes/sec according to the teaching so Fink in order to be able to observe propagation of shear wave at a plurality of locations simultaneously [see [0040]\ of Flink]
Regarding claim 2, Angelsen further discloses that the non-focused wave includes a plane wave.  [see [0082] of Angelsen]
Regarding claim 4, Angelsen does not expressly disclose providing a compression on the target.
Fisher further discloses that the method further comprises providing a compression on the target prior to the emitting.[see page 980, right column, second full paragraph and FIG. 1]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further and include a compression on the target prior to emitting according to the teachings of Fisher in order to detect the deformations caused by the deformation.
Regarding claim 5, Angelsen does not expressly disclose a compression.
Fisher further discloses that the compression comprises a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe [see page 980, right column, second full paragraph and FIG. 1]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further and make the compression comprises a natural compression, a motorized compression, a manual compression, a compression by an external source, and a compression by an ultrasound probe according to the teachings of Fisher in order to provide a more controlled strain on the object.
Regarding claim 6, Angelsen further discloses that the RF is recorded at a frequency of from about 2.5 MHz to about 10 MHz. [see [0112] of Angelsen; the frequency is between 1 and 10 MHZ which is about the cited range]
Regarding claim 7, Angelsen further discloses that beamforming comprises performing a delay-and sum beamforming. [see [0021]-[0026] of Angelsen]
Regarding claim 8, Angelsen further discloses that the 3D displacement comprises an axial, a lateral, and/or an elevational direction.[see [109]-[110] of Angelsen]
Regarding claim 9, Angelsen does not expressly disclose that the 3D displacement is configured to be calculated between two successive volumes.
Fisher further discloses that the 3D displacement is configured to be calculated between two successive volumes. [see FIG. 4, and page 983, right column, section under “Data analysis and processing”]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further make the 3D displacement configured to be calculated between two successive volumes according to the teachings of Fisher in order to calculate the displacement in the volume of interest. 
Regarding claim 11, Angelsen does not expressly disclose use of the method to detect and treat breast cancer.
Fisher further discloses that the method is configured to detect and treat a breast cancer.[see page 978, left column, first paragraph]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the method of Angelsen further and make it configured to detect and treat a breast cancer according to the teachings of Fisher in order to apply the method to detect breast cancer.
Regarding claim 12, Angelsen discloses that the method is configured to monitor a myocardial function.[see [0058] of Angelsen]
Regarding claim 13, Angelsen discloses a system for ultrasound elastography [see abstract of Angelsen; elastic wave ultrasonic imaging], comprising: a 2D matrix array probe comprising an ultrasound transducer configured to emit at least one non-focused wave on a target [the HF 301 and LF 302 transducer arrays; FIG. 3 and [0108]] ; a signal processor [signal processor of Angelsen; see claim 78], coupled to said probe, configured to: obtain at least two Radio Frequency (RF) signals from the non-focused wave [see [0080] and claim 1]; beamform 3D volumes from the RF; [see [0013] and [0290] and claim 73] calculate at least two 3D displacement by comparing each 3D volume to a reference volume [see [0298] of Angelsen]; 
Angelsen does not specifically discloses integrating the 3D displacements to create a 3D cumulative axial strain volume and a 3D cumulative displacement volume, and calculating a lagrangian strain tensor based on a 3D cumulative displacement volume, wherein the non-focused wave is emitted at a rate from about 100 volumes/sec to about 3000 volumes/sec. 
Fisher, directed toward integration of displacements to create a 3D strain volume [see abstract of Fisher] discloses integrating the 3D displacements to create a 3D cumulative axial strain volume.[see page 983, section under Data Analysis and Processing and Equation 2 showing a discrete integration of the displacement in 3D volume] 3D cumulative displacement volume [see page 982, right column continued in page 982, left column , and FIG. 4 disclosing determining the 3D displacement volume]
Matsumura, directed toward elastic imaging in ultrasound systems [see abstract of Matsumura], further discloses integrating displacements over time to arrive at accumulative displacements [see column 20, lines 1-10 of Matsumura]
Liang, directed towards integration of displacements to create a 3D strain volume [see abstract of Liang] further discloses calculating a lagrangian strain tensor based on a 3D cumulative displacement volume .[see pages 6379-6380; section 2.1. 3D strain tensor in cylindrical coordinates disclosing determining the lagrangian strain tensor F using the 3D displacement volume information (i.e. the r, θ, φ variables together give the 3D displacement volume) since this tensor is based on derivatives of those variables it is “based” on the 3D volume], 
Fink, directed towards elastography using unfocused waves discloses wherein the non-focused wave is emitted at a rate from about 100 volumes/sec to about 3000 volumes/sec. [see [0040] disclosing emitting unfocused beam at a rate of 500 emissions per second]
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and integrate the 3D displacements to create a 3D cumulative axial strain volume according to the teachings of Fisher in order to visualize the 3d strain in a volume. It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and calculate a lagrangian strain tensor based on the 3D cumulative displacement volume according to the teachings of Liang in order to provide a measurable parameter of the deformation of tissue.
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the displacement calculation method of Angelsen further and integrate the displacement over time in order to acquire the total cumulative displacements over time according to the teachings of Matsumura in order to determine the response to the material over time 
It would have been further obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the emission rate of the unfocused light of Angelsen further and make the non-focused wave is emitted at a rate from about 100 volumes/sec to about 3000 volumes/sec according to the teaching so Fink in order to be able to observe propagation of shear wave at a plurality of locations simultaneously [see [0040]\ of Flink]
Regarding claim 14, Angelsen further discloses that the 2D matrix array probe comprises a plurality of elements [see [0289]; transducer is a 2D array]
Regarding claim 15, Angelsen further discloses that the 2D matrix array probe comprises 256 elements (16x16) or 1024 elements (32x32).  [see [0290] discloses the number of array to be 3000-30,000 elements and the sub-aperture group of 100-1000]
Regarding claim 17, Angelsen further discloses that the non-focused wave includes a plane wave.  [see [0082] of Angelesen]
Regarding claim 18, Angelsen further discloses that the ultrasound system has a central frequency of about 2.5 MHz.  [see [0134] of Angelesen]
Regarding claim 19, Angelsen further discloses that the 2D matrix array probe is programmable.  [see [0291] of Angelsen]
Regarding claim 20, Angelsen further discloses that the 2D matrix probe is configured to receive at least two Radio Frequency (RF) signals from the non-focused wave and transmit the RF signals to the signal processor. [see [0013] and [0080] of Angelsen]  
Regarding claim 22, Angelsen further discloses that the system includes a 2:1 or 4:1 multiplexer [see [0158] of Angelsen]
Regarding claim 23, Angelsen further discloses that the system is configured to perform a diverging imaging sequence and/or a focused wave imaging sequence.[see [0014] and [0052]-[0053] of Angelsen]  
Regarding claim 24, Angelsen further discloses that the signal processor is further configured to generate a heart model for an electromechanical simulation and an ultrasound simulation based on the series of image frames and the RF signals corresponding to a location in a target heart. [see [0072] of Angelsen] 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278.  The examiner can normally be reached on M-F 10 am-2 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marjan Saboktakin/
Examiner, Art Unit 3793 

/AMELIE R DAVIS/Primary Examiner, Art Unit 3793